Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Vasogen Announces Third Quarter Conference Call and Webcast of Bio InvestorForum 2007 Presentation MISSISSAUGA, ON, Oct. 2 /CNW/ - Vasogen Inc. (NASDAQ:VSGN; TSX:VAS), a biotechnology Company focused on the research and commercial development of technologies targeting the chronic inflammation underlying cardiovascular and neurological disease, will release its quarterly results after the close of the North American financial markets on Tuesday, October 9, 2007. A conference call and audio web cast will also be conducted on Tuesday, October 9, 2007, at 4:30 p.m. Eastern Time, during which management will provide a Company update and discuss third quarter results. To participate in the conference call, please connect to one of the following ten minutes before the event: << Audio Web Cast www.vasogen.com Direct Dial 416-641-6124 Toll-free 1-866-300-4047 A re-broadcast of the conference call may be accessed via: Audio Web Cast www.vasogen.com Direct Dial 416-695-5800 Toll-free 1-800-408-3053 Pin Code 3238234 followed by the number sign >> Vasogen also announced today that its President and Chief Executive Officer, Chris Waddick, will present a Company overview at Bio InvestorForum 2007 on October 10, 2007, at 12:15 p.m. Pacific Time (3:15 p.m. ET) at the Palace Hotel, San Francisco. A live audio web cast and slide presentation of this event can be accessed through Vasogen's Website at: www.vasogen.com. An archived replay will be available following the presentation. About Vasogen: Vasogen is a biotechnology company engaged in the research and commercial development of therapies designed to target the destructive inflammatory process associated with the development and progression of cardiovascular and neurodegenerative disorders. The Company's lead product, the Celacade(TM) technology, is designed to activate the immune response to apoptosis - an important physiological process that regulates inflammation. Celacade is in late-stage development for the treatment of chronic heart failure and has received European regulatory approval under the CE Mark for this indication.
